This case is not within the principle announced in State exrel. Knez v. Seattle, 176 Wn. 283, 28 P.2d 1020,33 P.2d 905. In that case, as in others of like import passed upon by this court, the number of officers and employees and their salaries had been definitely fixed by ordinance and the officers suing for full pay were within the number authorized. Here, several deputies in excess of those authorized were employed. The respondents cannot be considered as having a right superior to the other employees in the clerk's office. None of them had any vested tenure or claim to priority in employment.
The majority opinion refers to the employees in the clerk's office as "regular" and "extra." There is no *Page 352 
such distinction either in fact or in law. Employees were all equally regular or otherwise. They had no fixed tenure, but were dependent on the will of the county clerk. As a matter of fact, as shown by the testimony, they were not designated either as regular or extra on the payrolls. The process is explained by Mr. Smith, chief deputy auditor, testifying as to how the accounts were kept in the auditor's office. Asked by the court how he determined some positions were extra:
"THE WITNESS: We determined it by checking these different positions off against the budgets, just the way the payrolls were set up. The budgets called for a certain number of Court Clerks, a certain number of this, and a certain number of that positions. THE COURT: Do the original County Clerk's payrolls carry the term `extra,' or `extras'? THE WITNESS: No; they do not carry the term `extras.' We line up the payroll with the budget, as the positions appear in the budget book, and then if . . . there are any extras in there they probably raised the question and satisfied themselves that they were within their rights in drawing warrants to pay the individuals. . . . MR. TAMMANY: . . . As I understand Mr. Smith, and he will correct me when I make this statement, these extras have no reference whatsoever to any named individuals in the office? THE WITNESS: None at all. Q. (By Mr. Tammany) That simply means that during 1934 there were employed, in addition to the number of classified court clerks shown in the budget, 9 court clerks? A. Correct. Q. And in addition to the number of recorders provided for in the budget there were 8 additional recorders? A. Yes. . . . Q. And that is with reference to positions, and not with reference to names? A. Correct. . . . Q. And nowhere in the budget, or nowhere in the budget records does there appear any name for a certain position, in the establishment of the budget? A. None at all."
It may be said in passing that neither the county clerk nor his chief deputy was present in court to explain *Page 353 
the transaction. The fact was that the board of county commissioners, in preparing the budget for the years involved, gave the county clerk's office a lump sum, with direction to the clerk that he cut his cloth accordingly.
To believe that this fact was not known to the respondents, would be running contrary to all experience. No group of men is better informed as to the budget process and the sums there made available for the various offices than the employees themselves, who are immediately concerned. As several of the respondents testified, they were given to understand that they would have to take less or give up their places. They preferred to accept the situation and hold their positions. Their claim to increased back pay is manifestly an afterthought.
It seems to me the opinion condones a practice that is the negation of all orderly government and, to a large extent, nullifies the wholesome restraints of the budget law. Indeed, it is hard to see how, if the rule announced in the opinion is to stand, any budget law can be drawn that will effectively safeguard the public treasury.
Holding these views, I am constrained to dissent from the majority opinion.
BLAKE and TOLMAN, JJ., concur with GERAGHTY, J.